[Cite as Helfrich v. Hall & Clerk of Courts, 2022-Ohio-1852.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


JAMES HELFRICH,                                    :            JUDGES:
                                                   :            Hon. Earle E. Wise, P.J.
   Plaintiff - Appellant                           :            Hon. Patricia A. Delaney, J.
                                                   :            Hon. Craig R. Baldwin, J.
-vs-                                               :
                                                   :
JUDGE HOWARD E. HALL &                             :
CLERK OF COURTS,                                   :
                                                   :
   Defendant - Appellee                            :
                                                   :            Case No. 2021 CA 00077
                                                   :
                                                   :            OPINION



CHARACTER OF PROCEEDING:                                        Appeal from the Licking County
                                                                Court of Common Pleas, Case No.
                                                                2011MD0006




JUDGMENT:                                                       Affirmed




DATE OF JUDGMENT:                                               June 1, 2022



APPEARANCES:

For Plaintiff-Appellant                                         For Defendant-Appellee

JAMES HELFRICH, Pro Se                                          CAROLYN J. CARNES
P.O. Box 921                                                    Assistant Prosecuting Attorney
Pataskala, Ohio 43062                                           20 S. Second Street
                                                                Newark, Ohio 43055
Licking County, Case No. 2021 CA 0077                                                2


Baldwin, J.

       {¶1}    Plaintiff-appellant James Helfrich appeals from the September 20, 2021

Journal Entry of the Licking County Court of Common Pleas granting his Application to

Proceed on Complaint Against Jacob Patrick.

                       STATEMENT OF THE FACTS AND CASE

       {¶2}    In 2011, the Licking County Common Pleas Court declared Mr. Helfrich a

“vexatious litigator” under R.C. 2323.52.     Pursuant to R.C. 2323.52(F), appellant is

required to file an Application to Proceed with the Licking County Court of Common Pleas

prior to initiating any new cause of action. At the time of appellant’s designation as a

vexatious litigator, the court ordered that each application filed by appellant must be filed

in the same case number (2011MD0006).

       {¶3}    On July 13, 2021, appellant filed an “Application to Proceed with the

Following Complaint”. Attached to appellant’s application was a complaint that appellant

sought to file in Licking County Municipal Court against Jacob Patrick for trespass and

damage to appellant’s property. Appellant sought $2,300.00 in actual damages and

$2,000.00 in punitive damages. Pursuant to a Journal Entry filed on September 20, 2021,

the trial court granted appellant’s application conditioned on appellant “paying the total

court costs due in this action.” The trial court noted that appellant owed court costs to the

Licking County Clerk of Courts, “including the court costs to be assessed in this

application filing.”

       {¶4}    Appellant now appeals, raising the following assignments of error on

appeal:
Licking County, Case No. 2021 CA 0077                                          3


       {¶5}   “I. DOES A UNITED STATES CITIZEN HAVE THE RIGHT TO

CHALLENGE COURT COSTS THROUGH OUR JUDICIAL SYSTEM?”

       {¶6}   “II.   DID THE TRIAL COURT ERROR(SIC) WHEN IT PROHIBITED

HELFRICH FROM FILING A LEGAL PROCEEDING IN MUNICIPAL COURT UNTIL

HELFRICH PAIR(SIC) COSTS IN AN UNRELATED CASE IN COMMON PLEAS

COURT?”

       {¶7}   “III. DID THE TRIAL COURT AND/OR THE CLERK OF THE COURT’S

ERROR(SIC) WHEN THEY REQUIRED HELFRICH TO PAY $25 TO FILE A

DOCUMENT IN A PENDING CASE, SPECIFICALLY AN APPLICATION TO

PROCEED?”

       {¶8}   “IV. DID THE TRIAL COURT OR THE CLERK ERROR(SIC) WHEN THEY

APPLIED OHIO REVISED CODE 2303.20 TO AN APPLICATION TO PROCEED FILED

WITHIN A PENDING CASE?”

       {¶9}   “V. DID THE TRIAL COURT OR THE CLERK ERROR(SIC) WHEN IT

SENDS OUT NOTICE OF COSTS TO HELFRICH THROUGHOUT THE PENDENCY OF

A CASE WHEN IT DOES NOT FOR ANYONE ELSE?”

       {¶10} “VI. IS THERE AN ESTABLISHED FEE FOR FILING AN APPLICATION

TO PROCEED WITHIN AN EXISTING CASE?”

       {¶11} Appellant, in his six assignments of error, challenges the trial court’s

September 20, 2021 Journal Entry ordering him to pay outstanding court costs before it

will grant his Application to file a case in Licking Municipal Court.
Licking County, Case No. 2021 CA 0077                                              4


       {¶12} Appellant argues, in part, that the requirement that he files an Application

to Proceed is a prior restraint on his right to free speech in violation of the First

Amendment and denies him access to the court.

       {¶13} As is stated above, appellant has been determined to be a vexatious litigator

as defined by R.C. 2323.52(A)(3). Such section states, in relevant part, as follows:

“’Vexatious litigator’ means any person who has habitually, persistently, and without

reasonable grounds engaged in vexatious conduct in a civil action or actions, whether in

the court of claims or in a court of appeals, court of common pleas, municipal court, or

county court, whether the person or another person instituted the civil action or actions,

and whether the vexatious conduct was against the same party or against different parties

in the civil action or actions.” R.C. 2323.52(A)(2) states as follows:

       {¶14} (2) “Vexatious conduct” means conduct of a party in a civil action that

satisfies any of the following:

       {¶15} (a) The conduct obviously serves merely to harass or maliciously injure

another party to the civil action.

       {¶16} (b) The conduct is not warranted under existing law and cannot be

supported by a good faith argument for an extension, modification, or reversal of existing

law.

       {¶17} (c) The conduct is imposed solely for delay.

       {¶18} R.C. 2323.52 further states as follows:

       {¶19} (D)(1) If the person alleged to be a vexatious litigator is found to be a

vexatious litigator, subject to division (D)(2) of this section, the court of common pleas
Licking County, Case No. 2021 CA 0077                                                     5


may enter an order prohibiting the vexatious litigator from doing one or more of the

following without first obtaining the leave of that court to proceed:

       {¶20} (a) Instituting legal proceedings in the court of claims or in a court of

common pleas, municipal court, or county court;

       {¶21} (b) Continuing any legal proceedings that the vexatious litigator had

instituted in any of the courts specified in division (D)(1)(a) of this section prior to the entry

of the order;

       {¶22} (c) Making any application, other than an application for leave to proceed

under division (F)(1) of this section, in any legal proceedings instituted by the vexatious

litigator or another person in any of the courts specified in division (D)(1)(a) of this section.

       {¶23} In Mayer v. Bristow, 91 Ohio St.3d 3, 2000-Ohio-109, 740 N.E.2d 656, the

Ohio Supreme Court held that the General Assembly had exercised a rational policy

choice to force a vexatious litigator into a single forum for preliminary review of his filings.

Id. at 15, 740 N.E.2d 656. The court noted that access to the courts is not denied

regarding legitimate claims. Id. at 14. The court, in Mayer, stated, in relevant part, as

follows: “the statute is not designed, nor does it operate, to preclude vexatious litigators

from proceeding forward on their legitimate claims. Instead, it establishes a screening

mechanism under which the vexatious litigator can petition the declaring court, on a case-

by-case basis, for a determination of whether any proposed action is abusive or

groundless.” Id at 14. Appellant must thus apply to the declaring court, which is the Licking

County Court of Common Pleas, for leave to institute any legal proceeding in the

Municipal Court. The screening process does not prevent appellant from pursuing claims

in the court system provided that they are legitimate claims.
Licking County, Case No. 2021 CA 0077                                               6


       {¶24} Appellant also argues that the trial court erred when assessing court costs

against him for each Application to Proceed. R.C. 2303.20 mandates that a Clerk of

Courts charge specific fees for various types of actions filed in the Court of Common

Pleas. This Court addressed the issue of court costs in Helfrich v. Ward, 5th Dist Licking

App. No 2020 CA 00028, 2020-Ohio-3336, as follows:

       {¶25} “ ‘The duty to pay court costs is a civil obligation arising from an implied

contract.’ ” State v. Joseph, 125 Ohio St.3d 76, 2010-Ohio-954, 926 N.E.2d 278, ¶ 20,

superseded by statute (R.C. 2947.23), quoting Strattman v. Studt, 20 Ohio St. 2d 95, 253

N.E.2d 749 (1969), paragraph six of the syllabus. Whether in a civil or criminal case, a

litigant's involvement in court proceedings renders him liable, by implied contract, for the

payment of court costs. Id., quoting Strattman at paragraph six of the syllabus. “ ‘[C]osts

are taxed against certain litigants for the purpose of lightening the burden on taxpayers

financing the court system.” State v. Threatt, 108 Ohio St.3d 277, 2006-Ohio-905, 843

N.E.2d 164, ¶ 15, superseded by statute (R.C. 2947.23), quoting Strattman at 102.

       {¶26} “In addition to this civil obligation and implied contract that arises from Mr.

Helfrich's filing of his Applications to Proceed, statutory authority mandates that costs be

taxed to all parties. Mr. Helfrich erroneously maintains that under the Revised Code no

language allows the assessment of costs unless in a legal proceeding. (Writ at ¶ 6) This

is incorrect. R.C. 2335.18 provides: “The costs of the parties in all actions, motions, and

proceedings, in any of the courts of this state, shall be taxed and entered of record

separately.” (Emphasis added.) Thus, court costs must be taxed in all “actions, motions,

and proceedings,” not just legal proceedings as claimed by Mr. Helfrich. Black's Law

Dictionary defines an “application” as “[a] putting to, placing before, preferring a request
Licking County, Case No. 2021 CA 0077                                               7


or petition to or before a person. The act of making a request for something. * * *” We find

Mr. Helfrich's applications are therefore akin to motions. Black's Law Dictionary 98-99

(6th Ed. 1990).”

       {¶27} “Mr. Helfrich also argues according to the Ohio Supreme Court, an

Application to Proceed is a screening process, not a legal proceeding. (Writ at ¶ 4). He

cites no case law authority for this statement. Instead, we view Mr. Helfrich's unsuccessful

Applications to Proceed as motions he is required to file because he is a vexatious

litigator. The clerk of courts dockets these applications on the miscellaneous docket in

case number 2011 MD 0006 (Writ at ¶ 8) just as the clerk would do when a document or

pleading is filed in any other action, motion, or proceeding.

       {¶28} “Further, R.C. 2303.20 requires the clerk of the common pleas court to

charge certain fees for services provided. This statute specifically addresses the following

services by the clerk: Under section (A) of this statute, twenty-five dollars for each cause

of action which shall include the following: docketing in all dockets (R.C. 2303.20(A)(1);

filing necessary documents, noting the filing of the documents on the dockets (R.C.

2303.20(A)(2); noting on the appearance docket all papers mailed (R.C. 2303.20(A)(5);

preparing cost bill (R.C. 2303.20(A)(8); entering costs on docket and cash book (R.C.

2303.20(A)(10); two dollars for issuing each writ, order, or notice (R.C. 2303.20(C); and

two dollars for each page, for entering on journal, indexing, and posting on any docket

(R.C. 2303.20(F).

       {¶29} “The clerk is mandated by R.C. 2303.20 to charge for these services

rendered. Even though Mr. Helfrich may ultimately be unsuccessful because his

Application to Proceed is denied, the clerk of courts still processes the application and
Licking County, Case No. 2021 CA 0077                                               8


incurs costs in doing so. If Mr. Helfrich does not pay for the clerk's services, the burden

will be placed upon Ohio's taxpayers and we see no reason why the taxpayers should be

required to pay for Mr. Helfrich's unsuccessful Applications to Proceed. If he chooses to

use the services provided by the clerks’ office and court system, he must pay for them.

By filing Applications to Proceed, even those that are unsuccessful, Mr. Helfrich has

entered into an implied contract to pay for the services that are required to process his

Applications. It makes no difference the application may ultimately be denied.”

       {¶30} Id at paragraphs 24-28.

       {¶31} Pursuant to R.C, 2303.20 and the Fee Schedule adopted by the Licking

County Clerk of Courts, appellant is required to pay a fee of $25.00 prior to filing any new

Application to Proceed in the Court of Common Pleas. As found by this Court in our

previous decision, each Application filed in the underlying case is akin to a motion and,

therefore, appellant is required to pay court costs. While appellant contends that this

Court, in Helfrich v. Ward, 5th Dist Licking App. No 2020 CA 00028, 2020-Ohio-3336, has

agreed that the instruction to caption everything as 2011MD0006 “is an endless filing and

the case always remains open” and that the whole process was “confusing”, we note that

this Court, in our Opinion, was citing to appellant’s own language contained in his writ in

such case. As noted by appellee, simply because the Application is filed in one case

number does not mean that that cause of action which is the subject of that Application

is to be filed in the same case number. In the event that the Application is granted and

appellant is granted leave to file a new case, the case would be filed under a different

case number.
Licking County, Case No. 2021 CA 0077                                                       9


       {¶32} Appellant further maintains that the trial court could not order him to pay

owing court costs prior to permitting appellant to file his action in Licking Municipal Court.

In Musgrove v. Helms, 2nd Dist. Greene Nos. 08CA96, 09CA76, 2011–Ohio–1614, the

court held that absent a finding that the mother was a vexatious litigator, the trial court

could not impose a limitation prohibiting the mother who was a party in child support and

child custody proceedings from filing additional motions or pleadings unless she first paid

any remaining court costs due and owing by her in the action and that the court was not

authorized to prohibit a party from filing motions as a method of collecting unpaid court

costs. The court, in Musgrove, stated, in relevant part, as follows: “We are unaware of

any provision in the law or rules of procedure that authorizes a court to prohibit a party

from filing motions in an action until obligations to pay costs that have been imposed on

the party are satisfied.

       {¶33} “R.C. 2303.08 authorizes the clerk of courts to “refuse to accept for filing

any pleading or paper submitted for filing by a person who has been found to be a

vexatious litigator under section 2323.52 of the Revised Code and who has failed to obtain

leave to proceed under that section.” The record does not reflect that the domestic

relations court made a finding pursuant to R.C. 2323.52. The court may not impose a like

limitation as a method of collecting unpaid court costs.” Id at paragraphs 69-70.

       {¶34} Because appellant, in the case sub judice, has been found to be a vexatious

litigator, we find that the trial court did not err in prohibiting appellant from filing any further

filings until he paid outstanding court costs.

       {¶35} Appellant’s six assignments of error are, therefore, overruled.
Licking County, Case No. 2021 CA 0077                                        10


      {¶36} Accordingly, the judgment to the Licking County Court of Common Pleas is

affirmed.

By: Baldwin, J.

Wise, Earle, P.J. and

Delaney, J. concur.